Title: Enclosure (A): [Statement of Expenditures Made], 23 January 1792
From: Hamilton, Alexander
To: 



Statement of Expenditures made, and to be made, pursuant to appropriations heretofore made, in conformity to the existing establishments of the United States from the beginning of the year 1791, to the end of the year 1792. Vizt.

Amount of monies appropriated by an act of the 11th. of February 1791, making appropriations for the support of government during the year 1791, and for other purposes
$ 740,232.60


Sum appropriated by an act of the 3d. March 1791, towards effecting a recognition of the treaty with the Emperor of Morocco
}
20,000.00


Sum appropriated by an act of the same date, for raising another regiment, and making a further provision for the protection of the frontiers
312,686.20


Amount of monies appropriated by an act of the 23d. of December last past, making provision, among other things, for the support of Government for the year 1792
1,059.222.81


Sums to be advanced, pursuant to the act making provision for defraying the intercourse between the United States and foreign nations
   40,000.00



$2,172,141.61


Amount of one years interest on the public debt, foreign and domestic during the year 1791.
2,060,861.40


Amount of one years interest on the public debt, foreign and domestic, (including that of the respective States, assumed) during the year 1792
 2,849,194.73


Total expenditures to the end of the year 1792,



Dollars,
7,082,197.74



Treasury departmentJanuary 23nd. 1792
Alexander HamiltonSecretary of the Treasury
